Citation Nr: 1510917	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss of the right ear.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2014, the Veteran presented sworn testimony during a videoconference hearing in San Antonio, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the issue of entitlement to service connection for left ear hearing loss is being reopened herein.  The underlying issue of service connection for left ear hearing loss as well as the issues of entitlement to service connection for tinnitus and acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.





FINDINGS OF FACT

1.  In January 1979, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence received since the January 1979 RO denial is cumulative of the evidence at the time of the prior final denial of service connection as to right ear hearing loss, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence submitted since the January 1979 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the left ear hearing loss claim, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for hearing loss of the left ear.


CONCLUSIONS OF LAW

1.  A January 1979 RO decision denying a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Since the January 1979 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for hearing loss of the right ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Since the January 1979 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for hearing loss of the left ear; this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the pending new and material evidence claim, a notice letter in September 2010 complied with VA's duty to notify the Veteran.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the September 2010 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA treatment records have been obtained and associated with the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

In the current appeal, the Veteran contends that he suffers from bilateral hearing loss that was incurred during his military service.  In this regard, review of the claims file shows that the Veteran's claim of entitlement to service connection for hearing loss was previously denied by a January 1979 RO decision.  The Veteran did not appeal and the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted above, the Veteran's claim to reopen the issue of service connection for bilateral hearing loss was last previously considered and denied in a January 1979 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, STRs, VA treatment records, a February 1976 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had bilateral hearing loss that was incurred during his military service.  See the Veteran's claim to reopen dated December 1978; see also the Veteran's VA Form 9 dated June 1976.

The Veteran's available service records show active duty service from May 1965 to April 1967.  His April 1965 enlistment examination documented impaired hearing in the right ear.  The Veteran was placed on a permanent hearing profile.  In addition, his STRs documented repeated complaints of and treatment for otitis media.  See the STRs dated June 1966, October 1966, December 1966, January 1967, February 1967, and March 1967.

A January 1976 VA examination documented hearing loss in the right ear sufficient for VA compensation purposes; however, hearing loss was not demonstrated in the left ear.  The VA examiner documented the Veteran's report that a bazooka was fired in his ear at boot camp.  A special audiological examination was conducted in February 1976 at which time the Veteran was diagnosed with a "[l]arge perforation in [the] right ear drum with middle ear full of pus and granulations."  The Veteran was diagnosed with otitis media in the right ear.
In a May 1976 rating decision, the RO denied the Veteran's claim because "[t]he total evidence of record does not show aggravation of the pre-service ear disability while in active military service."  The Veteran perfected an appeal as to the denial; the claim was eventually denied in a November 1976 Board decision.

In December 1978, the Veteran sought to reopen the previously denied hearing loss claim.  In conjunction with the claim, the Veteran submitted a letter from Dr. E.G. dated December 1976, which noted that the Veteran underwent a radical mastoidectomy in June 1976 for chronic tympanomastoiditis.  In another letter dated December 1978, Dr. E.G. reported that the Veteran could not hear out of his right ear due to a radical mastoidectomy, which limited his hearing ability.  He stated that he had treated the Veteran for pain in the head in July 1978 and had not heard from him since that time.

The Veteran's claim to reopen was denied in a January 1979 RO action.  As indicated above, he did not appeal the denial and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

a. Right ear hearing loss

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for hearing loss of the right ear has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's September 2010 claim to reopen; VA treatment records; a VA examination report dated January 2012, and lay statements of the Veteran, Ms. E.S., Ms. S.E., Mr. T.O., Ms. V.W., Mr. N.S., and the Veteran's son.

Medical evidence has been added to the record indicating that the Veteran has a continuing hearing loss in the right ear sufficient for VA compensation purposes.  See the VA examination dated January 2012.  With respect to the right ear hearing loss, the Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.

Similarly, the Veteran's repeated assertions concerning the incurrence and etiology of his right ear hearing loss, although new, are reiterative of evidence already of record.  Critically, the recently received evidence documents the Veteran's contentions of in-service incurrence and continuing symptomatology cannot be considered "material" because it is cumulative of the evidence previously of record.

The Board additionally notes that the lay statements of the Veteran's friends and relatives, although new, are not material as these statements are simply reiterations of the Veteran's statements concerning current and continuing hearing loss symptomatology.  To this end, while the Board acknowledges that the Veteran and his friends and family are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed right ear hearing loss.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of nexus that was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The Board further observes that the recently added January 2012 VA examination report determined that the pre-existing right ear hearing loss was not aggravated beyond its normal progression during the Veteran's military service.  Although this evidence is new, it is unfavorable to the right ear hearing loss claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material). 

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2014).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for right ear hearing loss is not reopened.

b. Left ear hearing loss

With respect to the claimed hearing loss of the left ear, as noted above, the evidence of record at the time of the last final denial in January 1979 failed to document left ear hearing loss sufficient for VA compensation purposes as defined in 38 C.F.R. § 3.385.

Relevant evidence received since the January 1979 decision includes a January 2012 VA examination report, which shows that the Veteran now suffers from sensorineural hearing loss in the left ear sufficient for VA compensation purposes.  Critically, this evidence is new as it was not previously of record when the last final denial was made.  Further, it is material because it demonstrates that the Veteran now has a diagnosed left ear hearing loss disability.

Thus, the evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Accordingly, the claim of service connection for left ear hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for right ear hearing loss is not reopened.

New and material evidence sufficient to reopen a claim for service connection for left ear hearing loss has been received; to this extent, the appeal is allowed.


REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal must be remanded for further development.

With regard to the newly reopened claim of entitlement to service connection for left ear hearing loss, the Board notes that the Veteran was afforded a VA audiological examination in January 2012.  The examiner provided an opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  Critically, however, the rationale for the examiner's opinion discussed only the Veteran's right ear hearing loss.  Accordingly, the examiner has failed to provide any rationale to support his conclusion, with respect to the left ear hearing loss.

Similarly, with respect to the claimed tinnitus, the Board notes that the January 2012 VA examiner determined that the diagnosed tinnitus is at least as likely as not due to the Veteran's history of chronic otitis media and subsequent history of mastoidectomy.  Unfortunately, the examiner did not provide any rationale to support his conclusion.  As such, he failed to address the Veteran's description of experiencing ringing in his ears following an in-service bazooka blast, which was documented in the February 1976 VA special audiological examination.
Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's left ear hearing loss and tinnitus are related to his military service.  The examiner should address the Veteran's in-service noise exposure during active duty and his competent reports of hearing loss and tinnitus symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claimed acquired psychiatric disorder to include PTSD, the Veteran asserts that he experiences PTSD as a result of witnessing the decapitation of a friend and fellow servicemember during his active duty service.  See, e.g., the notice of disagreement (NOD) dated February 2012.  However, the RO was unable to verify the claimed stressor due to the Veteran's failure to provide identifiable details of the event.  See the Formal Finding of Lack of Information Required to Corroborate Stressors dated January 2012.  Critically, at the March 2014 Board hearing, the Veteran was able to provide the last name of the deceased servicemember.  See Board hearing transcript dated the March 2014, page 3.  The Veteran also provided a date range for the event; specifically, January to March of 1967.  Id. at pgs. 4-5.  Accordingly, appropriate inquiry should be pursued in order to develop the Veteran's claimed in-service stressor.

The Veteran also testified that he received an Article 15 due to the incident that resulted in the death of his friend.  See the March 2014 Board hearing transcript at page 3.  Thus, the Veteran's service personnel records may be able to provide additional information concerning the alleged stressor.  Therefore, the Veteran's complete service personnel records, if available, should be obtained and associated with the claims file.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since December 2012.  All such available documents should be associated with the claims file.

2. Conduct all necessary research, including contacting the JSRRC, to determine whether the serviceman identified by the Veteran died in an area where the Veteran would have been present.  The Veteran has indicated that the deceased fellow serviceman most likely died in the winter of 1967 (January through March).  The RO/AMC must make as many requests as necessary.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.

3. Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's left ear hearing loss and tinnitus are related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed left ear hearing loss and/or tinnitus had its(their) onset in service or is(are) otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  In rendering an opinion as to the tinnitus, the examiner should address the Veteran's February 1976 report of 'ringing in the ears.'

The examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. If an only if the stressor can be verified, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressor.
(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder other than PTSD had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


